Citation Nr: 0520557	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to the service-connected residuals of a fracture of 
the distal third of the left leg.

2.  Entitlement to an increased disability evaluation for the 
residuals of a fracture of the distal third of the left leg, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1962, and had subsequent service with the Puerto Rico 
Army National Guard at least from 1986 to 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
September 2000.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not show 
that the claimed back disorder is secondary to the service-
connected residuals of a fracture of the distal third of the 
left leg, or is otherwise related to service.

3.  The service-connected residuals of a fracture of the 
distal third of the left leg are not characterized by 
malunion with marked knee or ankle disability, or by 
impairment of the tibia and fibula with nonunion and loose 
motion, requiring a brace.

CONCLUSIONS OF LAW

1.  The claimed back disorder is not proximately due to the 
service-connected residuals of a fracture of the distal third 
of the left leg, or is otherwise related to active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2004).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the residuals of a 
fracture of the distal third of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via May 2001 and January 2004 RO 
letters, the June 1999 and March 2000 rating decisions, the 
February 2000 and July 2000 statements of the case (SOCs), 
and the February 2001 and May 2004 supplemental statement of 
the case (SSOCs).  In addition, the May 2001 and January 2004 
RO letters provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decisions, the SOCs and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service department records include a June 
1986 Statement of Medical Examination and Duty Status 
describing that the veteran slipped down on the ground 
suffering a displaced fracture of the distal end of the left 
tibia.  In addition, service department records dated from 
1986 to 1988 describe the treatment the veteran received for 
his left leg fracture.

A February 2000 Magnetic Resonance Imaging (MRI) from the 
Hospital General Menonita showed a diagnosis of degenerative 
disc disease at L1-L2, and circumferential disc bulges at L4-
L5 and L5-S1, with no evidence of disc herniation.

During the September 2000 RO hearing, the veteran testified 
that his currently diagnosed back disorder is related to the 
service-connected left leg disability.  He reports the back 
pain is also related to the incident where he fracture his 
left leg.

A March 2000 statement from J. Rodriguez-Colon, M.D., 
indicated that the veteran suffered trauma to the left leg in 
June 1986.  He had a fracture of the left tibia shaft which 
was treated with a long leg cast.  The fracture healed well 
but he continued with recurrent episodes of swelling of the 
leg.  Also, he developed pain in the lower back with 
radiation to the legs, but did not seek treatment for these 
problems.  He has constant pain in the lower back which 
worsens with exercise or by attempts of lifting objects.  The 
veteran was diagnosed with healed fracture M/3 of the left 
tibia, post phlebitic syndrome and varicose veins of the left 
leg, and disc injuries at L1-L2, L4-L5 and L5-S1 with 
secondary sciatic neuritis.  The veteran's conditions were 
deemed permanent and incapacitating from jobs requiring 
prolonged standing or walking, bending, lifting, carrying 
objects, pushing or pulling.  These conditions were deemed 
related to the accident of June 1986. 

An October 2000 VA spine examination report shows the veteran 
was diagnosed with a history of left leg fracture at the 
distal third.  The examiner noted that Dr. Rodriguez-Colon's 
statement and the MRI above discussed were reviewed, and that 
the evidence in the service records failed to establish any 
relationship between the back and the residual fracture of 
the left tibia.

A February 2004 VA spine examination report notes the veteran 
was diagnosed with lumbago, and degenerative disc disease at 
L1-L2, and circumferential disc bulges at L4-L5 and L5-S1.  
The examiner noted that there was no mention whatsoever in 
the veteran's claim folder of any trauma to the back, and 
there were no complaints of pain after the incident which 
cause the leg fracture.  There were no complaints of low back 
pain upon review of the service records, and during the 
October 2000 VA examination, the veteran was not visibly 
limping during ambulation and used no assistive devices.  In 
the examiner's opinion, there was no mechanical reasons for 
low back pain as seen on physical examination.  The examiner 
did not believe that the veteran's low back pain or his 
degenerative disc disease or bulging disc were secondary to 
his service-connected left lower extremity fracture.  The MRI 
findings were not as likely as not related to the service-
connected left lower extremity fracture.

The Board finds that the competent evidence does not support 
a grant of the claimed back disorder as secondary to the 
service-connected residuals of a fracture of the distal third 
of the left leg, or as otherwise related to service.  The 
evidence of record simply does not support the veteran's 
contentions.  More importantly, although the March 2000 
statement from Dr. Rodriguez-Colon tends to support the 
veteran's claim, the Board finds that the Doctor's opinions 
are based on the veteran's reported history of having 
developed pain in the lower back with radiation to the legs, 
but did not seek treatment for these problems at that time.  
In this respect, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history recorded by the examiner of 
the veteran, is not competent medical evidence of a 
diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the Board finds that Dr. Rodriguez-Colon's 
statement that the back condition is related to the June 1986 
incident is conclusory as he does not described the objective 
medical findings upon which he based his opinion.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the Board also notes 
that the October 2000 and February 2004 VA examination 
reports described above clearly support their conclusions 
based on a through examination of the evidence of record, and 
of the veteran.  Furthermore, the February 2004 VA 
examination report notes the lack of the veteran's complaints 
of low back pain in the evidence of record after the 1986 
incident, and points out the recent October 2000 VA 
examination showing a lack of visibly limping from the 
veteran.

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed back disorder is secondary 
to the service-connected residuals of a fracture of the 
distal third of the left leg, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disability to service 
or a service-connected disability, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence tends to show that the claimed 
back disorder is not related to a service-connected 
disability, or to service.  Given that the preponderance of 
the evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim of 
service connection for a back disorder as secondary to the 
service-connected residuals of a fracture of the distal third 
of the left leg must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran was granted service connection for 
the residuals of fracture to the left tibia in a July 1989 
rating decision.  He was assigned a 10 percent rating for his 
disability, under Diagnostic Code 5262, effective March 1989.  
Subsequently, In June 1999, the veteran's disability was 
increased to 20 percent, effective April 1999.

With respect to the evidence of record, a June 1999 VA 
examination report shows the veteran's left ankle had 
dorsiflexion to 20 degrees (normal being 20 degrees), and 
plantar flexion to 10 degrees (normal being to 45 degrees).  
In addition, the left knee had extension to 0 degrees (normal 
being 0 degrees), and flexion to 140 degrees (normal being 
140 degrees).  The veteran presented objective evidence of 
chronic edema in the left knee.  And, manual muscle strength 
test of the left lower extremity showed iliopsoas with 5/5, 
quadriceps with 4/5, hamstrings with 4/5, gastrocsoleus with 
4/5, and extensor hallus longus with 4/5.  The veteran had 
normal gait, and was diagnosed with old left tibia fracture.

An October 2000 VA joints examination report notes complaints 
of frequent and constant moderate-to-severe pain and swelling 
of the left lower extremity with frequent cramps of the 
calves and muscles.  He further reported heaviness of the 
left lower extremity with severe swelling causing him to limp 
due to aching pain all along the left lower extremity which 
radiated to the back.  He did not use crutches, a brace, a 
cane or corrective shoes.  He did not present evidence of 
dislocation or recurrent subluxation of the left lower 
extremity.  He had no symptoms of arthritis, although he 
reported not being able to run, jump or squat.  The left 
ankle had 10 degrees of dorsiflexion (normal being 20 
degrees) and 40 degrees of plantar flexion (normal being 45 
degrees); and the left knee had a normal range of motion of 0 
to 140 with no pain on motion, and no additional limitation 
due to pain or weakness.

Lastly, a February 2004 VA joints examination report shows 
similar findings as the October 2000 VA examination report 
noting left leg swelling and pain, but no use of crutches, 
braces, canes or corrective shoes, with no dislocations or 
subluxations.  The left ankle had 20 degrees of dorsiflexion 
(normal being 20 degrees) and 25 degrees of plantar flexion 
(normal being 45 degrees); and the left knee had a normal 
range of motion of 0 to 140.  The veteran had painful left 
ankle from 20 degrees to dorsiflexion all the way to 25 
degrees of plantar flexion, and had tenderness to palpation 
at the distal lower extremity at medial and lateral on tibia 
and fibula.  However, there no instability, no false movement 
of the lower extremity, no rubor and no calor.  The veteran 
ambulated without assistive devices, with equal step length, 
normal cadence and no limp, and there was no evidence of 
arthritic symptomatology. 

With respect to the applicable law, under Diagnostic Code 
5262, impairment of the tibia and fibula with malunion 
resulting in slight knee or ankle disability may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
malunion with moderate knee or ankle disability.  A 30 
percent evaluation requires malunion with marked knee or 
ankle disability.  And, a 40 percent evaluation may be 
assigned for impairment of the tibia and fibula with nonunion 
and loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).

Upon a review of the evidence, the Board finds that the 
veteran's left leg disability simply does not meet the 
criteria required for the assignment of a disability 
evaluation in excess of 20 percent.  As of the October 2000 
and February 2004 VA examination reports the veteran has 
reported left leg swelling and pain.  However, the objective 
medical findings show no use of crutches, braces, canes or 
corrective shoes, with no dislocations or subluxations.  In 
addition, as of the last VA examination in February 2004, the 
veteran's left ankle had 20 degrees of dorsiflexion (normal 
being 20 degrees) and 25 degrees of plantar flexion (normal 
being 45 degrees); and a left knee with a normal range of 
motion of 0 to 140.  Although the veteran had painful left 
ankle from 20 degrees to dorsiflexion all the way to 25 
degrees of plantar flexion, and had tenderness to palpation 
at the distal lower extremity at medial and lateral on tibia 
and fibula, he had no instability, no false movement of the 
lower extremity, no rubor and no calor, and it was clear he 
ambulated without assistive devices, with equal step length, 
normal cadence and no limp, with no evidence of arthritic 
symptomatology. 

Therefore, the Board finds that the service-connected 
residuals of a fracture of the left distal third of the left 
leg are not characterized by malunion with marked knee or 
ankle disability, or by impairment of the tibia and fibula 
with nonunion and loose motion, requiring a brace.  As such, 
an increased rating in excess of 20 percent under Diagnostic 
Code 5262 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).

In arriving at the above conclusion, the Board has considered 
the history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5271 (2004); DeLuca v Brown, 8 Vet. App. 202 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993).  However, the Board has not 
found that the objective medical evidence shows any 
additional functional loss due to pain or weakness, and pain 
or weakness on use, which is not already contemplated in the 
relevant rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) are 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disability alone 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a back disorder as secondary to the 
service-connected residuals of a fracture of the distal third 
of the left leg is denied.

An increased disability evaluation in excess of 20 percent 
for the residuals of a fracture of the left distal third of 
the left leg is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


